Citation Nr: 1047931	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant submitted a timely substantive appeal to a 
March 2006 rating decision, which denied a claim for service 
connection for left ear hearing loss, and which granted service 
connection for right ear hearing loss, evaluated as 
noncompensable (0 percent disabling).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Chicago, 
Illinois, regional office (RO) which denied a claim for service 
connection for left ear hearing loss, and which granted service 
connection for right ear hearing loss, evaluated as 
noncompensable.   

In April 2010, the Veteran was afforded a hearing at the RO 
before F. Judge Flowers, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied a claim for 
service connection for left ear hearing loss, and granted service 
connection for right ear hearing loss, evaluated as 
noncompensable; the appellant was informed of this decision by 
correspondence dated March 11, 2006.  

2.  On April 26, 2006, a Notice of Disagreement was received as 
to the March 2006 decision; on May 4, 2007, a Statement of the 
Case was mailed to the appellant.

3.  On August 15, 2007, and no earlier, a VA Form 9 was received; 
a timely VA Form 9, substantive appeal, is not of record 
pertaining to the issues of service connection for left ear 
hearing loss, and entitlement to an initial compensable 
evaluation for service-connected right ear hearing loss.  


CONCLUSION OF LAW

A timely substantive appeal was not filed as to the issues of 
entitlement to service connection for left ear hearing loss, and 
entitlement to an initial compensable evaluation for service-
connected right ear hearing loss.  38 U.S.C.A. § 7105(d)(3) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the Board should find that a timely 
appeal has been filed, based on "extenuating circumstances."  
During his hearing, held in April 2010, he testified that he did 
not recall receiving the May 2007 statement of the case, but he 
conceded that, "more than likely it arrived."  He further 
testified that he failed to file a timely appeal because his two 
year-old granddaughter underwent surgery for a severe medical 
condition, and he had to assist and care for his family, who 
lived in another town, such that he was not able to attend to his 
mail.  

In a March 2006 rating decision, the RO denied a claim for 
service connection for left ear hearing loss, and granted service 
connection for right ear hearing loss, evaluated as 
noncompensable.  The appellant was informed of this decision by 
correspondence dated March 11, 2006.  On April 26, 2006, a Notice 
of Disagreement was received as to the March 2006 decision.  On 
May 4, 2007, a Statement of the Case was mailed to the appellant.  

On August 15, 2007, and no earlier, a VA Form 9 was received.  

In a letter dated October 18, 2007, the RO advised the Veteran 
that a timely substantive appeal as to the March 2006 RO decision 
was not of record.  See 38 C.F.R. § 20.101(d).  

Given the foregoing, the only issue before the Board is whether 
it has jurisdiction to consider the issues of whether service 
connection is warranted for left ear hearing loss, and 
entitlement to an initial compensable evaluation for service-
connected right ear hearing loss.  In this regard, the United 
States Court of Appeals for the Federal Circuit has noted that, 
"it is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or by 
any party, at any stage in the proceedings, and, once apparent, 
must be adjudicated.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).   

In this case, the issue is whether the Veteran filed a timely 
substantive appeal; if he did not, the Board does not have 
jurisdiction.  See 38 U.S.C.A. § 7105(a).  The Board's authority 
to consider its jurisdiction is contained in 38 U.S.C.A. 
§ 7105(d)(3), which provides that ". . . questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. 
Reg. 52376 (1999).  

The steps to be taken to perfect an appeal to the Board following 
an adverse determination by an agency of original jurisdiction 
are set out fully in statute and regulations.  "Appellate review 
will be initiated by a Notice of Disagreement and completed by a 
substantive appeal after a Statement of the Case is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200; see also 38 C.F.R. § 20.201 (2010) (requirements for 
notices of disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs to 
take to perfect an appeal."  38 C.F.R. § 20.202.  The Notice of 
Disagreement and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.300 (2010).  

After a Notice of Disagreement (NOD) is filed, a Statement of the 
Case (SOC) is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The SOC is to be 
forwarded to the appellant at his most recent address of record, 
with a copy provided to the representative.  38 C.F.R. § 19.30(a) 
(2010).  Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of mailing of 
notice of the initial determination being appealed, whichever 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

A substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.202.  To the extent feasible, the 
argument should be related to specific items in the SOC.  Id.  If 
the SOC addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The Board 
will construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the Board 
may dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Id.  The NOD 
and substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination being 
appealed.  38 C.F.R. § 20.300 (2010).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2010).  

In a March 2006 rating decision, the RO denied a claim for 
service connection for left ear hearing loss, and granted service 
connection for right ear hearing loss, evaluated as 
noncompensable.  The appellant was informed of this decision by 
correspondence dated March 11, 2006.  On April 26, 2006, a Notice 
of Disagreement was received as to the March 2006 decision.  On 
May 4, 2007, a Statement of the Case was mailed to the appellant.  
The cover letter notified the Veteran inter alia of the 
following: if he desired to appeal he must file an attached VA 
Form 9, what the VA Form 9 should address, that the appeal must 
be filed within 60 days from the date of the letter or within the 
remainder, if any, of the one-year period from the date of the 
letter notifying him of the action that he had appealed, and, 
that if VA did not hear from him within that period his case 
would be closed.  He was also notified that if he desired more 
time to file an appeal, he should request more time before the 
time limit for filing his appeal expired, and that a request for 
a hearing would not extend the time period for filing his appeal.  
The cover letter indicates that a VA Form 9 was attached, and 
that a copy of the SOC was sent to the Veteran's representative.  

On August 15, 2007, a VA Form 9 was received.  A review of the 
claims file does not show that the RO received any correspondence 
at any time between May 4, 2007 (the date of issuance of the 
statement of the case), and July 4, 2007 (the date marking the 
end of the 60-day period from the mailing of the RO's statement 
of the case) which indicates continued disagreement with the RO's 
March 2006 denial of the claim for service connection for left 
ear hearing loss, and its assignment of an initial compensable 
evaluation for service-connected right ear hearing loss.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

Given the foregoing, the Board finds that a timely substantive 
appeal as to the issues of entitlement to service connection for 
left ear hearing loss, and entitlement to an initial compensable 
evaluation for service-connected right ear hearing loss, was not 
filed; and that the RO's March 2006 rating action is therefore 
final.  Id.

In reaching this decision, the Board has considered the 
appellant's arguments.   However, the Board is bound by the law, 
and has no authority to grant benefits to achieve what it thinks 
would be an equitable result.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992).  

As noted above, under pertinent statutory provisions a claimant 
must file a substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 2002 & Supp. 2005); 38 C.F.R. § 20.200; see also 
Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, a timely VA 
Form 9 was not received.  An application for review on appeal 
shall not be entertained unless it is in conformity with chapter 
71, Title 38, United States Code.  38 U.S.C.A. § 7108 (West 2002 
& Supp. 2005).  There has not been a timely appeal of the issues, 
so any purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 
7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 20.200, 
20.202; YT v. Brown, 9 Vet. App. 195 (1996).

As a final matter, the issue is whether the Veteran perfected his 
appeal.  The Board has determined that there is no legal 
entitlement to the claimed benefits as a matter of law.  As the 
Board has denied the claims as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 
(2001).  Given the foregoing, there is no issue as to whether VA 
has complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the appellant 
in substantiating these claims.  38 U.S.C. §§ 5102, 5103 and 
5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to an appellant 
are to be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matters without further development.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The Veteran having failed to perfect an appeal, the claims of 
entitlement to service connection for left ear hearing loss, and 
entitlement to an initial compensable evaluation for service-
connected right ear hearing loss, are dismissed.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


